Case 19-02134-GLT      Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48       Desc Main
                                 Document     Page 1 of 10



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                      Bankruptcy No. 18-24070-GLT

   ONEJET, INC.,                               Adversary No. 19-02134-GLT

            Debtor.
   ___________________________

   WOODY PARTNERS et al,                       Related to Document Nos. 481 and
                                               497
                 Plaintiffs,
       v.

   MATTHEW R. MAGUIRE, JEAN A.
   RIEKE, Special Administrator of the
   Estate of PATRICK MAGUIRE,
   BOUSTEAD SECURITIES, LLC and
   ROBERT LEWIS,

                 Defendants.

                      RESPONSE TO TRUSTEE’S OBJECTION
                 TO MOTION TO MODIFY PHASE II PRETRIAL ORDER

            And now, the Plaintiffs, Woody Partners et al, by their attorneys, Robert O

   Lampl, John P. Lacher, James R. Cooney, Ryan J. Cooney, Sy O. Lampl and

   Alexander L. Holmquist, submit the within Response to the Trustee’s Objection to

   the Motion to Modify the Phase II Pretrial Order:

            1.    The Plaintiffs, Woody Partners et al, are shareholders and/or

   noteholders of OneJet, Inc. (OneJet), the Debtor in the within Estate.

            2.    Matthew Maguire and Patrick Maguire (the Maguire Defendants)

   were the promoters of OneJet who sold the OneJet securities to the Plaintiffs.

   Boustead Securities, LLC was the stockbroker who assisted the Maguire

   Defendants in soliciting the Plaintiffs’ investments in OneJet.
Case 19-02134-GLT     Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48       Desc Main
                                Document     Page 2 of 10



          3.     On December 5, 2018, the Woody Partners Plaintiffs initiated the

   within action by filing a Complaint in Civil Action in the Court of Common Pleas of

   Allegheny County. In their Complaint, the Plaintiffs asserted claims under the

   Pennsylvania Securities Act, aiding and abetting liability and negligent

   misrepresentation, all arising out of the Defendants’ sale of OneJet securities.

   The Plaintiffs’ claims are in excess of $12 million dollars.

          4.     Significantly, the Woody Partners Plaintiffs did not assert any

   claims against OneJet itself.

          5.     On January 8, 2019, the action was removed to the United States

   District Court for the Western District of Pennsylvania.

          6.     By her Order entered on June 16, 2019, the Honorable Marilyn J.

   Horan referred this action to this Honorable Court, finding that it was “related to”

   OneJet’s Chapter 7 Case. Since such referral, the action has proceeded as an

   Adversary Proceeding.

          7.     On May 22, 2020, this Honorable Court entered the Memorandum

   Opinion and Order which controls the issues that are remaining in this case.

          8.     Among other things, this Honorable Court held that the Plaintiffs’

   Amended Complaint asserted viable claims against the Maguire Defendants

   under both the Pennsylvania Securities Act and common law principles.

          9.     On February 8, 2021, this Honorable Court entered an Order

   directing the parties to engage in Mediation.

          10.    Joel M. Walker was selected as the Mediator and his selection was

   approved by this Honorable Court.



                                             2
Case 19-02134-GLT      Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48       Desc Main
                                 Document     Page 3 of 10



            11.   Formal mediation sessions were held on April 7 and 8, 2021, and

   informal sessions with the Mediator continued thereafter.

            12.   Counsel for the Woody Partners Plaintiffs engaged in substantial

   settlement negotiations with Counsel for the Maguire Defendants, which included

   the exchange of information and offers and counteroffers back and forth between

   the parties.

            13.   The Mediator, Joel M. Walker, personally participated in the

   ongoing negotiations and spent countless hours attempting to assist the parties

   in reaching a settlement.

            14.   On May 19, 2021, the Woody Partners Plaintiffs and the Maguire

   Defendants finally reached an agreement to settle all claims asserted against the

   Maguire Defendants.1

            15.   The settlement represents a substantial compromise since the

   agreed-upon amount is less than 10% of the Plaintiffs’ outstanding claims.

            16.   Counsel for the Chapter 7 Trustee, John J. Richardson, advised

   Counsel for the Woody Partners that he intended to object to the settlement.

   However, Mr. Richardson stated that the Trustee would not object if the Plaintiffs

   agreed to withdraw the claims they had filed against the Estate. A true and

   correct copy of Mr. Richardson’s E-mail of June 3, 2021 is attached hereto as

   Exhibit “A.”

            17.   On June 9, 2021, the Trustee, by her Counsel, John J. Richardson,

   filed an Objection to the Proposed Settlement. In her Objection, the Trustee



   1   The Woody Partners have also settled their claims against Robert Lewis.

                                            3
Case 19-02134-GLT     Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48         Desc Main
                                Document     Page 4 of 10



   asserted that:

           A.    A Hawker 400 aircraft owned by Patrick Maguire’s Estate is

   property of OneJet’s bankruptcy estate. The Trustee asserted that the settlement

   of the Woody Partners’ claims is for virtually the same amount as the value of the

   aircraft.

           B.    The Trustee “has serious questions and concerns” regarding the

   amount of the settlement and the source of the settlement funds.

           C.    In her prayer for relief, the Trustee requested a hearing to

   determine “whether the proposed settlement is in the interest of the entire

   creditor body.”

           18.   This Honorable Court conducted a Status Conference on June 10,

   2021.

           19.   At the Status Conference, Mr. Richardson asserted that the Trustee

   opposed the settlement since “it was not in the best interests of all creditors.”

           20.   This Honorable Court held that the Trustee was not a party to the

   adversary proceeding and thus had no standing to object to the settlement. A

   true and correct copy of the Proceeding Memo is attached hereto as Exhibit “B.”

           21.   Despite such admonition from this Honorable Court, the Trustee

   has now filed an Objection to the Motion to Modify the Phase II Pretrial Order. A

   review of the Trustee’s Objection reveals that it is nothing more than a back-door

   attempt to reassert the same objections to the Woody Partners’ settlement that

   were previously denied by this Honorable Court. Among other things:




                                             4
Case 19-02134-GLT     Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48        Desc Main
                                Document     Page 5 of 10



          A.     The Trustee has renewed her contention that the settlement is for

   the value of the Hawker aircraft. However, there is no reasonable basis for this

   contention. If, in fact, the Trustee’s claim is determined to be valid, the Woody

   Partners Plaintiffs have been advised that the equity in the plane is less than

   $300,000.00. By contrast, the Woody Partners have agreed to resolve their

   claims against the Maguires for $1.2 million dollars.

          B.     The Trustee asserts that “there can be little doubt that the Maguires

   intend to fund the settlement using property which belongs to the bankruptcy

   estate of OneJet.” This is nothing more than rampant speculation.

          C.     The Trustee again requests a hearing to determine “whether the

   proposed settlement is in the interest of the entire creditor body.” However, this

   Honorable Court has already determined that the Trustee is not a party to the

   adversary proceeding and thus has no standing to object to the settlement.

          22.    It is clear that the Trustee and her Counsel intend to sabotage the

   settlement and to circumvent the Mediation process that was put into place by

   this Honorable Court.

          23.    The Trustee’s current Objection is nothing more than a litigation

   tactic intended to subvert a valid settlement. Mr. Richardson made this clear

   when he suggested that the Trustee would not object if the Woody Partners

   Plaintiffs withdrew their legitimate claims against the Estate. Such tactics should

   not be countenanced by this Honorable Court, especially given the fiduciary

   duties required of the Trustee and her Counsel to this Estate, its creditors and as

   officers of this Honorable Court.



                                            5
Case 19-02134-GLT         Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48       Desc Main
                                    Document     Page 6 of 10



          24.    Moreover, Paragraphs 16 through 19 of the Objection make it clear

   that the Trustee intends to sabotage the settlement outside of the purview of this

   Honorable Court by asserting objections in the California Probate Court.

          25.    It is important to note that the Trustee has a duty to all creditors,

   including the Woody Partners Plaintiffs.2 See, In re Zimmer, 623 B.R. 151 (W.D.

   2020). However, the Trustee is subverting that duty by her attempts to interfere

   with a valid settlement that has been approved by the appointed Mediator and

   her attempt to prefer some creditors over others as a punitive measure against

   the Woody Partners Plaintiffs.

          26.    It is also significant that the Woody Partners Plaintiffs filed their

   claims against the Maguire Defendants on December 10, 2018. By contrast, the

   Trustee did not file her claims against the Maguire Defendants until October 12,

   2020, almost 2 years later, in large part following in the wake of the Woody

   Partners Plaintiffs.

          27.    The Woody Partners Plaintiffs’ claims against the Maguires are

   based upon alleged violations of the Pennsylvania Securities Act. The Plaintiffs

   assert that the Maguires’ violations of the Act caused them to invest in worthless

   securities. These are state law claims and are only pending before this

   Honorable Court based upon “related to jurisdiction.” It is clear that the Trustee

   would have no standing to assert such claims on behalf of the estate. See, In re

   National Century Financial Enterprises, 604 F. Supp. 2d 1128 (S.D. Ohio 2009):

          A trustee in bankruptcy has no standing to pursue a claim that


   2 The claims of the Woody Partners Plaintiffs represent a significant portion of the
   total creditor claims filed in this case.

                                               6
Case 19-02134-GLT     Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48          Desc Main
                                Document     Page 7 of 10



          belongs to an estate's creditors. Caplin v. Marine Midland Grace
          Trust Co., 406 U.S. 416, 434, 92 S. Ct. 1678, 32 L. Ed. 2d 195
          (1972); Cannon, 277 F.3d at 853; Dublin Securities, 133 F.3d at
          379-80 (noting that "trustees in bankruptcy lack standing to pur-
          sue the claims of creditors against third parties"). Thus, "'if the
          cause of action does not explicitly or implicitly allege harm to the
          debtor, then the cause of action could not have been asserted by
          the debtor as of the commencement of the case, and thus is not
          property of the estate.'" In re Van Dresser Corp., 128 F.3d 945,
          947 (6th Cir. 1997) (quoting In re Educators Group Health Trust,
          25 F.3d 1281, 1284 (5th Cir. 1994)).

   See also, In re Dublin Securities, 133 F.3d 377 (6th Cir. 1997):

          Both the Supreme Court and this court have specifically held that
          trustees in bankruptcy lack standing to pursue the claims of cred-
          itors against third parties, Caplin v. Marine Midland Grace Trust Co.,
          406 U.S. 416, 434, 32 L. Ed. 2d 195, 92 S. Ct. 1678 (1972); DSQ
          Prop. Co., Ltd. v. DeLorean, 891 F.2d 128, 131 (6th Cir. 1989).

   See also, Hutton & Co., Inc. v. Hadley, 901 F.2d 979 (11th Cir. 1990).

          Accordingly, the Trustee has no standing to interfere with the resolution of

   these claims, and she should not be permitted to do so outside the purview of

   this Honorable Court in the California Probate case.

          28.    The Trustee’s current objection is nothing more than a vexatious

   litigation tactic and a disregard of the Trustee’s fiduciary duties.

          For all of the foregoing reasons, the Woody Partners Plaintiffs respectfully

   request this Honorable Court to deny the Trustee’s Objection to the Motion to

   Modify the Phase II Pretrial Order and to bar the Trustee from asserting

   objections to the settlement in the California Probate Court.




                                              7
Case 19-02134-GLT   Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48   Desc Main
                              Document     Page 8 of 10



                                                Respectfully submitted,

                                                /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                JAMES R. COONEY
                                                PA I.D. #32706
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                ALEXANDER L. HOLMQUIST
                                                PA I.D. #314159

                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com




                                         8
Case 19-02134-GLT      Doc 498    Filed 07/14/21 Entered 07/14/21 14:25:48    Desc Main
                                 Document     Page 9 of 10



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                       Bankruptcy No. 18-24070-GLT

   ONEJET, INC.,                                Adversary No. 19-02134-GLT

            Debtor.
   ___________________________

   WOODY PARTNERS et al,                        Related to Document Nos. 481 and
                                                497
                Plaintiffs,
       v.

   MATTHEW R. MAGUIRE, JEAN A.
   RIEKE, Special Administrator of the
   Estate of PATRICK MAGUIRE,
   BOUSTEAD SECURITIES, LLC and
   ROBERT LEWIS,

                Defendants.

                              CERTIFICATE OF SERVICE

            I, Robert O Lampl, hereby certify that on the 14th day of July, 2021, I

   served a true and correct copy of the within Response upon all interested

   parties, by E-mail, addressed as follows:



                                     John J. Richardson
                                   Bernstein-Burkley, P.C.
                                      707 Grant Street
                                          Suite 2200
                                    Pittsburgh, PA 15219
                              jrichardson@bernsteinlaw.com

                                 (Counsel for the Trustee)




                                            9
Case 19-02134-GLT   Doc 498 Filed 07/14/21 Entered 07/14/21 14:25:48   Desc Main
                           Document    Page 10 of 10



                              David A. Strassburger
                    Strassburger, McKenna, Gutnick & Gefsky
                              Four Gateway Center
                                    Suite 2200
                              Pittsburgh, PA 15222
                          dstrassburger@smgglaw.com

              (Counsel for Matthew R. Maguire and Patrick Maguire)




                                              /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              JAMES R. COONEY
                                              PA I.D. #32706
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              ALEXANDER L. HOLMQUIST
                                              PA I.D. #314159

                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com




                                      10
